ACCEPTED
                                                                                      03-16-00733-CV
                                                                                            14564354
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  1/4/2017 4:33:21 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK



                      03-16-00733-CV                                  FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               1/4/2017 4:33:21 PM
                                       In the                    JEFFREY D. KYLE
                                                                       Clerk



      Third Court of Appeals
                                 SITTING AT AUSTIN


    DAVID MARTIN CAMP AND BARGAINS FOR MILLIONAIRES, LLC
                       D/B/A REVIVAL

                                     Appellants,

                                         V.

                                 DAWN PATTERSON,

                                      Appellee


                     Appealed from the 126 th District Court
                              Travis County Texas
                    Trial Court Cause No. D-1-GN-16-002212


 APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                     APPELLEE'S BRIEF

Joshua R. Hilbe
Texas State Bar No. 24092513
jhilbe@chadpinkerton.com
THE PINKERTON LAW FIRM
5020 Montrose Blvd., Suite 550
Houston, Texas 77006
Phone: (713) 360-6722
Fax: (713) 360-6810
Attorneys for Appellee
                                    A, INTRODUCTION

       1.      Appellants are DAVID MARTIN CAMP and BARGAINS FOR

MILLIONAIRES, LLC d/b/a REVIVAL. Appellee is DAWN PATTERSON.

       2.      This is an appeal from the trial court's October 10, 2016 denial of a

motion to dismiss pursuant to the Texas Anti-SLAPP statute or the Texas Citizens

Participation Act. See Tex. Civ. Prac. & Rem. Code Ann. §27.003.

       3.      Appellant's brief was filed on December 15, 2016.

       4.      This motion to extend time is filed before Appellee's brief is due.

       5.      This motion is unopposed.

                            B. ARGUMENT AND AUTHORITIES

       6.      If a motion for extension complies with Rule I 0.5(b ), the Court has

authority to extend the time for a party to file a brief. Tex. R. App. P. 38.6(d). The motion

can be filed "before or after the date the brief is due." Id. This motion complies with Tex.

R. App. P. 10.5(b)

       7.      Appellee's brief is due on or before January 5, 2017.

       8.      No prior extension has been granted to file Appellee's brief.

       9.      Appellee requests an additional 20 days to file her brief, extending the

deadline to January 25, 2017.

       10.     To be entitled to an extension, appellees must state facts that reasonably

explain the need for an extension. Tex. R. App. P. 10.5(b)(l)(C). A "reasonable

explanation" is "any plausible statement of circumstances" indicating the need for

additional time. Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003). Appellee needs

additional time to prepare and file her brief for the following reasons:




                                            -2-
       a.      Appellee's counsel, along with co-counsel J. Joshua Collum, was in trial

               all day on January 3, 2017 in Cause No. 2015-23775, Helen Berard,

               Individually and as next friend of Angie Wright v. Ysabel Garcia; in the

               80th Judicial District Court of Harris County, Texas. In addition to being

               out of the office all day on January 3, 2017, Appellee's counsel needed to

               prepare for the trial, prepare, exchange and review all pre-trial materials

               with opposing counsel, prepare voir dire, prepare direct examination of

               the plaintiff, and prepare closing arguments. See Exhibit A.

       b.      When Appellee received notice of Appellants' Brief, the Clerk of the 3rd

               Court of Appeals initially calendared Appellee's response due date as

               January 17, 2017. See Exhibit B. When Appellee's counsel called the

               Court on January 4, 2017 to confirm the due date, the clerk advised that

               the due date of January 17, 20 I 7 was in error and that the actual due date

               was January 5, 2017.

       I I.    For these reasons, Appellee's counsel will not be able to complete

Appellee's brief in the instant cause before the current January 5, 2017, due date. This

extension is not sought for the purposes of delay.

                                        C.   PRAYER

       12.     For these reasons, Appellee asks the Court to extend the time for filing

Appellee's brief for 20 days from January 5, 2017 until January 25, 2017. Appellee

prays the Court for such other and further relief, at law or in equity, as to which she shall

show herself justly entitled.




                                             -3-
      Respectfully submitted,

      THE PINKERTON LAW FIRM, PLLC

      ls/Joshua R. Hilbe
      C. Chad Pinkerton
      Tx. Bar No. 24047199
      Joshua R. Hilbe
      Tx. Bar No. 24092513
      5020 Montrose Blvd, Suite 550
      Houston, Texas 77006
      713-360-6722 (Office)
      713-360-6810 (Facsimile)
      www.ChadPinkerton.com




-4-
                         CERTIFICATE OF CONFERENCE

       I hereby certify that on January 4, 2017, pursuant to Tex. R. App. P. 10.l(a)(S), I
conferred with Counsel for Appellants by e-mail and he is unopposed to and in agreement
with the reliefrequested herein.



                                                            ls/Joshua R. Hilbe
                                                            Joshua R. Hilbe



                            CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2017, a true and correct copy of the foregoing
was sent by E-service in accordance with Tex. R. App. P. 9.5(b) to the following counsel
ofrecord:

Daniel R. Dutko
HANSZEN LAPORTE
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Attorney for Appellants David Camp and
Bargains for Millionaires, LLC d/b/a Revival


                                                           ls/Joshua R. Hilbe
                                                           Joshua R. Hilbe




                                          -5-
1/4/2017                                              Office of Harris County District Clerk - Chris Daniel


   HCDistrictclerk.com                BERARD, HELEN vs. GARCIA, YSABEL                                                         1/4/2017
                                      Cause: 201523775   CDI: 7   Court: 080

  SETTINGS
  Date    Court Post Docket Type                     Reason                            Results Comments                Requesting
                Jdgm                                                                                                   Party
  2/0112016      080            1\ial Setting        Trial on Merits                   Re~Set        lSTCONT
  09:00AM                                                                                            GRANTED 1/14/16
  5/23/2016      080            Ttial Setting        Trial on Merits                   Re-Set        2NDCONT
  09:00AM                                                                                            GRANTED 5/25/16
  8/01/2016      080            1\ial Setting        Trial on Merits                   Re-Set        NOTREACHED
  09:00AM
  1/02/2017      080            Trial Setting        Trial on Merits
  09:00AM
  1/20/2017      080            Law Day Docket       ENTRY OF JUDGMENT
  09:15 AM




                                                                                                                             EXHIBIT
                                                                                                                       j
                                                                                                                              A
http://www.hcdistrictclerk.com/edocs/publlc/CaseDeu,jJsPrinting.aspx?Get=akNTOkVy7G/Kx3QmSLEGKzUNeR,S/WGv4VxlHOyOPN.!jmDkJHnl.eEbjYwOY6f...   1/1
                                                           Case No. 201523775
                                                                                                                ORTX
BERARD,HELEN                                                                 *             IN THE DISTRICT COURT OF
vs.                                                                          *
                                                                             •             HARRIS COUNTY, TEXAS
GARCIA, YSABEL                                                               •
                                                                             •             80th       JUDICIAL DISTRICT


                                                      ORDER RESETTING TRIAL                              ~
                                                                                                      ~~
   This case is reset for TRIAL for the two week period beginning 01-l,W17.
If the case has not been reached by the second Friday after this
reset. All previous pre-trial deadlines remain in effect, unless ch~ by the court.
                                                                                               da,~   trial will be


   If you have any questions regarding this notice, please ccl:tta'Yt the court
                                                                                       0~rwv
 coordinator, SONIA MIRANDA at (713) 368-6098.                                        1f!i,
                                                                                     CASE: 03-16-00733-CV



1

          Case:          03-16.00733-CV

          Date Flied:     10/31/2016

          Case Type: Interlocutory

          Style:          David Martin Camp and Bargains for Millionaires LLC d/b/a
                          Revival
          v.:             Dawn Patterson

          Orig Proc:      No

          Transfer From:

          Transfer In:

          Transfer Case:

          Transfer To:

          Transfer Out:

          Pub Service:




        APPELLATE BRIEFS



            Date                 Event Type           Description   Document
                                 Brief filed - oral
            12/16/2016           argument             Appellant     I PDF/310 KB I
                                 requested
                                 Brief received -
            12/15/2016           oral argument        Appellant
                                 requested




        CASE EVENTS



            Date                 EventType            Disposition   Document

                                 Brief filed - oral
            12/16/2016           argument                           [ PDF/310 KB)
                                 requested
                                 Brief received -
            12/15/2016           oral argument                                        EXHIBIT
                                 requested

                                                                                       Et
      Date                  Event Type               Disposition            Document
                            Motion for
                            extension of time        Motion or Writ
      12/02/2016                                                            I PDF/77 KB I
                            to file brief            Granted
i                           disposed
                            Motion for
      12/02/2016            extension of time                               I PDF/989 KB I
                            to file brief filed
                            Motion for
      12/01/2016
                            extension received

      11/21/2016            Record Sent
      11/15/2016            Clerks record filed                             I PDF/73 KB)

                            Reporters record
      11/08/2016                                                            I PDF/79 KB I
                            filed
                            Docketing
      10/31/2016
                            statement filed
                            Notice of appeal
      10/31/2016            filed in court of                               I PDF/B1 KB I
                            appeals




    CALENDARS



      Set Date                       Calendar Type                 Reason Set

                                     Status                        Appellee brief due




    PARTIES



      Party                          PartyType                        Representative

      Camp, David Martin             Appellant                        Mr. Daniel Dutko

      Patterson, Dawn                Appellee                         Mr. Joshua Hilbe

      Bargains for Millionaires
                                     Appellant                        Mr. Daniel Dutko
      LLC d/b/a Revival




    TRIAL COURT INFORMATION



     Court:                 126th District Court

     County:                Travis

     Court Judge:           Honorable Suzanne Covington

     Court Case:            D-1-GN-16-002212
          Court Reporter:     Jamie Foley

          Punishment:
_,
 :


     To view or print PDF files you must have the Adobe Acrobat® reader. This software may be
     obtained without charge from Adobe. Download the reader from the Adobe Web site